Case: 18-60194      Document: 00514786478         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-60194                              FILED
                                  Summary Calendar                      January 8, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
DANERSY MIREYA CARDENAS-EUCEDA,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 589 425


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Danersy Mireya Cardenas-Euceda, a native and citizen of Honduras,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
denying her motion to reopen her 2004 in absentia removal proceedings. The
BIA found that the motion was untimely and that Cardenas-Euceda had failed
to present sufficient evidence of changed country conditions in Honduras to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60194     Document: 00514786478      Page: 2   Date Filed: 01/08/2019


                                  No. 18-60194

exempt her from the 90-day limitation period for moving to reopen removal
proceedings. See 8 U.S.C. § 1229a(c)(7)(C)(i)-(ii).
      As the respondent correctly notes, Cardenas-Euceda fails to brief the
district court’s timeless finding or its related finding that she did not present
sufficient evidence of changed country conditions. By abandoning those issues,
she has waived her challenge to the BIA’s denial of her motion to reopen. See
Falek v. Gonzales, 475 F.3d 285, 291 n.5 (5th Cir. 2007); Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003) (per curiam). Consequently, Cardenas-
Euceda cannot show that the BIA abused its discretion. See Barrios-Cantarero
v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
      The petition for review is DENIED.




                                        2